DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 12/28/20 have been fully considered and entered. Claims 1 and 9 have been amended as requested. Applicant’s amendments to claims 1 and 9 are found sufficient to overcome the 112 1st and 2nd paragraph rejection set forth in the Action dated 10/6/20. As such, these rejections are hereby withdrawn. However, Applicant’s amendments raise new indefinite issues set forth below.  Applicant’s amendments are not found patently distinguishable over the prior art of record and Applicant’s arguments are not found persuasive of patentability for reasons set forth herein below. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Response to Arguments
5.	Applicants amend claims 1 and 9 to recite “said plurality of central wires being non-bedded and un-bonded relative to one another, at least some of said outermost layer of wires being embedded in and bonded to said inner layer (polymer sheath), whereby sliding movement of surfaces of each of said plurality of central wires relative to one another dampen resonant tire vibration.”. Applicants assert that the cited prior art of Abad et al., does not teach an article having central wires that slide relative to one another. Applicants assert that the multi-filament in the article of Abad et al., is only “hypothetical” and would require having central wires that are not bound together or bound to any outermost wires. Applicants assert that the individual filament diameter limitations and constraints of Abad et al., would be impractical. Applicants assert that the prior art of Abad et al., teach that the polymer composition are textile adhesives as opposed to “wire” adhesives. Applicants further assert that Abad et al., does not teach an article that dampens resonance vibration based upon coulomb friction. In response, these arguments are not found persuasive. The Examiner is of the position that Applicants are not commensurate in scope with the claim limitations presently recited. 
	Claims 1 and 9 recite a bundle of wires, wherein said bundle comprises an outermost layer of wires and a plurality of central wires. To address this limitation, the Examiner points to figure 4 of Abad et al. the composite illustrated comprise a reinforcing threads (40) wherein said thread comprise (41b) (outermost layer) made of a steel cord having a 1+6 construction) and a core thread (41a) (core layer). With specific regard to the limitation directed to the term “plurality”, Abad et al., teach that the 
 It is noted that Applicant’s figures 4 and 5 appear to illustrate a bead core comprising plurality of wire bundles and a polymer sheath surrounding the wire bundles, wherein said bead core comprises an outermost layer of individual wire bundles surrounding a plurality of individual central wire bundles, wherein each of said wire bundles comprises a plurality of individual wire filaments and further wherein the individual outermost wire bundles are at least partially embedded and bonded to the inner layer of the polymer sheath material and the plurality of central core wire bundles are non-embedded and un-bonded relative to each other. However, Applicants claim language recited in instant claims 1 and 9 fail to capture these features. 

 With regard to Applicants arguments directed to the sliding of the wires and resulting dampening feature based on coulomb friction, the Examiner maintains that the claimed dampening feature would be exhibited once the tire of Abad et al., US 2015/0030851 is provided. The Examiner maintains that figure 4 of Abad et al., teach the claimed bead core as set forth above. Since the wires of the central core are unembedded and unbonded relative to each other it is reasonable to expect that there would be some sliding movement resulting in the claimed dampening feature. It is also noted that Applicants are not claiming dampening based on coulomb friction.  
	Claims 1-16 stand rejected under 35 U.S.C. 103 as being unpatentable over Abad et al., US 2015/0030851.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

7.	Claims 1-16 stand rejected under 35 U.S.C. 103 as being unpatentable over Abad et al., US 2015/0030851.
	The published patent application issued to Abad et al., teach a reinforcing element for a tire comprising a plurality of steel threads covered with a polymer sheath (abstract and figure 4). The Examiner considers steel threads equivalent to steel wires. The Examiner is also of the position that a plurality of steel threads covered with a polymer sheath is sufficient to meet the limitation of a bundle of wires covered with a polymer sheath and further reads on the limitation of a bead core. With regard to the limitation pertaining to having the outermost layer of wires being imbedded in the inner layer of the polymer sheath, the Examiner is of the position that once the polymer material is applied to the grouping of metal threads the portion of metal threads that make up the outer portion of the reinforcing element would be embedded and surrounded by the polymer sheath material. In other words, it is reasonable to expect that when the polymer sheath resin is applied to the grouping of metal threads it would naturally flow around and surround the grouping of metal threads thus resulting in at least partially embedding the surface of wires present in the outermost layer into the polymer sheath. With regard to Applicants arguments directed to the sliding of the wires and resulting dampening feature based on coulomb friction, the Examiner maintains that the claimed dampening feature would be exhibited once the tire of Abad et al., US 2015/0030851 is provided. The Examiner maintains that figure 4 of Abad et al., teach the claimed bead core as set forth above. Since the wires of the central core are unembedded and unbonded relative to each other it is reasonable to expect that there would be some sliding movement resulting in the claimed dampening feature. It is also noted that Applicants are not claiming dampening based on coulomb friction. With regard to the limitations pertaining to having wires of the same diameter, figure 3 of Abad et al., exemplifies 3 embodiments having two threads or cords having equal diameters. With regard to the limitations pertaining to having wires of different diameters, figure 4 of Abad et al., exemplifies a central cord having clearly a larger diameter than the plurality of cords . 

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LYNDA SALVATORE/Primary Examiner, Art Unit 1789